DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-7 are objected to because of the following informalities:  Although the phrase “characterized in that” is acceptable to use, the phrase – comprising – or – including – is preferable to use in order to comply with the U.S. practice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “connecting means” in claims 4, 5 and 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Descotes et al (7,531,141 B2).
Regarding to claim 1, Descotes et al disclose an assembled air cleaner (100 in Fig. 1, col. 3, line 59 through col. 4, line 8) comprising an air blowing box (115), a plurality of first filter boxes (118 in Fig. 3, 250 in Fig. 8B, col. 8, lines 38-48) that are stacked in a vertical direction and disposed downstream of the air blowing box (115), and an air inlet box (120) disposed on bottom of the topmost first filter box (118 in Fig. 3, 252-254 in Fig. 8); an air blower (115) capable of generating a vacuum suction force being disposed inside the air blowing box, each first filter box (118 in Fig. 3 or 250 in Fig. 8B) being a hollow box to form an accommodating room therein, the accommodating room being configured to accommodate at least one filter (252-254 in Figs. 8B & 8D), an air inlet (120) being disposed at an outer side of the air blowing box In re Japikse, 86 USPQ 70.
Regarding to claim 2, Descotes et al disclose each engaging seat of the stacked filter box (118 in Fig. 3, 250 in Fig. 8) has an engaging groove extending downwardly from its top edge, and each airtight member includes an engaging portion that is moveably fitted in the engaging groove (see details of Figs. 8D & 8B, col. 9, lines 7-46).
Regarding to claim 3, Descotes et al show in Figure 8D that the filter box is
provided with a plurality of positioning blocks (266) respectively connected to the engaging seats, and the bottom wall of the upper filter box is formed with positioning holes corresponding in position to the positioning blocks.
Regarding to claims 4-7, Descotes et al disclose one of the fastening units (290 in Fig. 10) as a connecting member to hold the filter boxes within the interior of the air cleaner (see col. 10, line 10 through col. 11, line 10).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 02, 2021